DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 3/8/2021, Applicant amended claims 1, 6, 9, 15, 17, 22, and added new claims 23-27.  This amendment is acknowledged. Claims 1-27, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/2021 and 3/19/2021 were filed after the mailing date of the non-final rejection on 12/7/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 and 15-25 are rejected under 35 U.S.C. 103a as being unpatentable over Joseph et al. US Pub. No. 2013/0005512 in view of Soignet et al. US Pat. No. 5,365,427.
In Reference to Claim 1
Joseph teaches:

receiving, by control logic operating on a server device, data pertaining to selection of a first training program (a user selects a challenge routine/training program 32a to be executed by the thrower 20 via controller 32 or as selected and stored from computer 202, Fig. 1, 3a-d, 10, where any first or second user may access and operate the first and second system by the computer and/or personal devices and servers (202/204/206, Fig. 10, [0291]), where the programs and even specific passes within a program may be selected and executed on secondary computers and/or devices (and second throwing machines) linked by the internet communicating with one another which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559]); 
transmitting, by the control logic operating on the server device, media instructions to cause activation of the media player (pressing the start button 70 executes the selected training program), wherein the media player is configured to display visual data corresponding to the first training program (Fig. 1, 3-4, 10 controller transmits to the displays 40/42/45 to display training program information while scoreboard 45 displays the user’s information as communicated with the computer and servers, where the programs and even specific passes within a program and visual information on the display may be transmitted to cause activation of each ball-thrower on the system network linked by the internet communicating with one to execute specific throws which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559]), and wherein the ball-throwing machine is encompassed in a first housing and the media player is encompassed in a second 
transmitting, by the control logic on the server device, ball-throwing instructions to cause activation of the ball-throwing machine configured to impart motion to one or more balls in accordance with the first training program (controller 32 with microprocessor 910 controls the throwing device, transmitting and activating the selected training program (ex. challenge routine 32a) which may be selected and communicated with a second remote device/server and may communicate with a computer or personal device via a server(s), (Fig. 10) causes machine 20 to eject balls 12 via wheels 26 according to the set of drill instructions selected, generally control logic for use shown in Fig. 20-29, where the programs and even specific passes within a program may be transmitted to cause activation of each ball-thrower on the system network linked by the internet communicating with one to execute specific throws which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559])).  
Joseph fails to teach:
The media player being distinctly linked to the computer device and not the ball throwing device, making it a separately connected and distinct system and displaying detailed visual data corresponding to the training program.
Further, Soignet teaches:
A similar training and ball projecting and tracking system wherein a media player in a secondary distinct housing operates by communicating with a computer (Fig. 6, 7C) to provide visual reference to the user and provide an ideal trajectory/target path projected by a projecting system (vertical plane path 19, with optimal arc path 22 to the target by projectors 18/23, or further overhead lasers 26 scan an acceptable vertical pathway, profile lasers 28 provide lower and upper minimum and maximum angles of release trajectories to the target) to the user while performing a task (shooting) (Fig. 6-7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Joseph to have substituted and/or added a server connected distinct secondary media system (such as a projecting system) to the user display that communicates with the ball launcher and entire training system network in order to further allow the user to have an optimal path for a successful execution of the training activity to provide positive visual goals which would help improve a user’s ability in addition to the tracking ability of Joseph making the training experience more complete and helpful to the user as taught by Soignet (Col. 1 lines 14-27).
In Reference to Claim 2
Joseph as modified by Soignet teaches:
The method of claim 1, further comprising: recording, by the control logic, an indication of the first training program in a player profile (Joseph: the play is monitored during execution of the training program and the efficiency is calculated (results 32b), where the results of the program are stored in a player profile (Joseph: first user stored on computer or storage 202, Fig. 10) which may be printed (46) and/or stored on an electronic storage device 44 or exported to a computer/server (120 Fig. 3d, 202/206, Fig. 10), Fig. 10 shows the electronic components in communication while other figures show the numerous logic sequences, ex. Fig. 20-29).  
In Reference to Claim 3
Joseph as modified by Soignet teaches:
The method of claim 1, further comprising: recording, by the control logic, training data indicating metrics associated with performance of the first training program (Joseph: training metrics are stored in results 32b from the recorded session, the player training data comprising data regarding a number of the one or more balls delivered and trajectories of the one or more balls delivered, Fig. 10-13).
In Reference to Claim 4
Joseph as modified by Soignet teaches:
The method of claim 3, wherein the training data includes a number of the one or more balls delivered and a trajectory of each of the one or more balls delivered (Joseph: training metrics are stored in results 32b from the recorded session, the player training data comprising data regarding a number of the one or more balls delivered and trajectories of the one or more balls delivered, Fig. 10-13).
In Reference to Claim 5
Joseph as modified by Soignet teaches:
The method of claim 1, further comprising: receiving, by the control logic, verification data verifying display of the visual data corresponding to the first training program (Joseph: visual data is displayed at the scoreboard display 45, interface displays 40/42, and/or the connected computer device 202, verified by the control logic, Fig. 1, 10, 20-29.  Soignet: visual path data corresponding the first training program is displayed to the user to provide the desired ball path to the user for each shot).  
In Reference to Claim 6
Joseph as modified by Soignet teaches:
The method of claim 1, further comprising: receiving, by the control logic, verification data verifying throwing of one or more balls in accordance with the first training program (Joseph: the control logic verifies each ball is thrown and each thrown ball trajectory is also tracked and recorded, Fig. 10-13).  
In Reference to Claim 7
Joseph as modified by Soignet teaches:
The method of claim 1, wherein the ball-throwing instructions, that upon execution, instruct the ball-throwing machine on one or more of a speed, a trajectory or a direction at which a ball is to be thrown (Joseph: the machine can calculate and determine the appropriate speed and direction to throw to the player during use, Fig. 11-12b).  
In Reference to Claim 8
Joseph as modified by Soignet teaches:
The method of claim 1, wherein the ball-throwing machine comprises: one or more wheels configured to impart the motion to the one or more balls (Joseph: wheels 26 propel the balls to the user); and a ball delivery control circuit configured to control the one or more wheels, the ball delivery control circuit comprising a processor configured to: execute the ball-throwing instructions, wherein the ball-throwing instructions, when executed, cause the one or more wheels to deliver at least a first subset of the one or more balls to a player (Joseph: the wheels, when instructed by the control logic, propel balls to the player according to the selected program, Fig. 10-13, Fig. 20-29 for more detailed logic programs).  
In Reference to Claim 23
Joseph as modified by Soignet teaches:
The method of claim 1, wherein the visual data includes content that is based on a trajectory of a shot of a first ball of the one or more balls, wherein the shot originates from a player (Soignet: the media player is formed by laser projectors which project visual data (optimal path) of a first ball onto the playing surfaces and target to provide a visual aid to the user where the path originates from the player’s position, (Fig. 6, 7A-C)).  
In Reference to Claim 24
Joseph as modified by Soignet teaches:
The method of claim 1, wherein the visual data includes content that is based on an anticipated trajectory of a first ball of the one or more balls beyond a surface receiving the visual data, wherein the anticipated trajectory is determined based on dynamic image tracking of the first ball (Soignet: the laser projector system content projects the dynamic image beyond the optimal track path of the ball to the target (net) (Fig. 7C) based on the anticipated trajectory and the dynamic tracking system of Joseph).  
In Reference to Claim 25
Joseph as modified by Soignet teaches:
The method of claim 1, wherein the media player is a projector and configured to project the visual data onto a surface (Soignet: the media player is formed by laser projectors which project visual data (optimal path) onto the playing surfaces and target to provide a visual aid to the user (Fig. 6, 7A-C)).  
In Reference to Claim 9
Joseph teaches:
A system (interactive training system 10/200 with a ball throwing machine 20, Fig. 1-87) comprising: 
a ball-throwing machine configured to impart motion to one or more balls (machine 20 ejects balls 12 via wheels 26 to the user according to the set of drill instructions selected, Fig. 1, 10-11); 
a media player (interactive display 40/42/45, wireless communication device 145, and/or computer 202); and 
one or more logic modules stored on a non-transitory storage medium, the one or more logic modules including instructions, upon execution by one or more processors, perform operations (logic modules between processing controller 32 and/or a remote device/computer execute programs on the machine thrower) including: 
receiving, by control logic operating on a server device, data pertaining to selection of a first training program (a user selects a challenge routine/training program 32a to be executed by the thrower 20 via controller 32, Fig. 1, 3a-d, 10, where any user may access and operate the first and second system by the computer and/or personal devices and servers (202/204/206, Fig. 10, [0291]), where the programs and even specific passes within a program may be selected and executed on secondary computers and/or devices (and second throwing machines) linked by the internet communicating with one another which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559]), 
transmitting, by control logic operating on the server device, media instructions to cause activation of the media player (pressing the start button 70 executes the selected training program) wherein the media player is configured to display visual data corresponding to the first training program (Fig. 1, 3-4, 10 controller transmits to the displays 40/42/45 to display training program information while scoreboard 45 displays the user’s information as communicated with the computer and servers, where the programs and even specific passes within a program and visual information on the display may be transmitted to cause activation of each ball-thrower on the system network linked by the internet communicating with one to execute specific throws which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559]), and wherein the ball-throwing machine is encompassed in a first housing and the media player is encompassed in a second housing that is distinct from the first housing (media display 45 is a separate housing from the ball throwing machine housing 20 with front display 40/42); and 
transmitting, by the control logic operating on the server device, ball-throwing instructions to cause the ball-throwing machine to impart the motion to the one or more balls in accordance with the first training program (controller 32 with microprocessor 910 controls the throwing device, transmitting and activating the selected training program (ex. challenge routine 32a) which may be selected and communicated with a second remote device/server and may communicate with a computer or personal device via a server(s), (Fig. 10) causes machine 20 to eject balls 12 via wheels 26 according to the set of drill instructions selected, generally control logic for use shown in Fig. 20-29, where the programs and even specific passes within a program may be transmitted to cause activation of each ball-thrower on the system network linked by the internet communicating with one to execute specific throws which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559])).  
Joseph fails to teach:
The media player being distinctly linked to the computer device and not the ball throwing device, making it a separately connected and distinct system and displaying detailed visual data corresponding to the training program.
Further, Soignet teaches:
A similar training and ball projecting and tracking system wherein a media player in a secondary distinct housing operates by communicating with a computer (Fig. 6, 7C) to provide visual reference to the user and provide an ideal trajectory/target path projected by a projecting system (vertical plane path 19, with optimal arc path 22 to the target by projectors 18/23, or further overhead lasers 26 scan an acceptable vertical pathway, profile lasers 28 provide lower and upper minimum and maximum angles of release trajectories to the target) to the user while performing a task (shooting) (Fig. 6-7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Joseph to have substituted and/or added a server connected distinct secondary media system (such as a projecting system) to the user display that communicates with the ball launcher and entire training system network in order to further allow the user to have an optimal path for a successful execution of the training activity to provide positive visual goals which would help improve a user’s ability in addition to the tracking ability of Joseph making the training experience more complete and helpful to the user as taught by Soignet (Col. 1 lines 14-27).
In Reference to Claim 10
Joseph as modified by Soignet teaches:
The system of claim 9, wherein the ball-throwing machine comprises: one or more wheels configured to impart the motion to the one or more balls (Joseph: rotating wheels 26 launch the balls); and a ball delivery control circuit configured to control the one or more wheels (Joseph: drive and motor linkage 30 adjusts the ball delivery with monitoring circuit 800), the ball delivery control circuit comprising a processor (910) configured to: execute the ball-throwing instructions, wherein the ball-throwing instructions, when executed, cause the one or more wheels to deliver at least a first subset of the one or more balls to a player (Joseph: activating the selected training program (ex. challenge routine 32a) causes machine 20 to eject balls 12 via wheels 26 according to the set of drill instructions selected, while the ball and player monitoring circuits transmit ball data to launch and record the flight of the balls during use (Fig. 11-13) via generally control logic for use shown in Fig. 20-29).  
In Reference to Claim 11
Joseph as modified by Soignet teaches:
The system of claim 9, wherein the one or more logic modules including the instructions, upon execution by the one or more processors, perform additional operations including: recording, by the control logic, an indication of the first training program in a player profile (Joseph: the play is monitored during execution of the training program and the efficiency is calculated (results 32b), where the results of the program are stored in a player profile (first user stored on computer or storage 202, Fig. 10) which may be printed (46) and/or stored on an electronic storage device 44 or exported to a computer/server (120 Fig. 3d, 202/206, Fig. 10), Fig. 10 shows the electronic components in communication while other figures show the numerous logic sequences, ex. Fig. 20-29).  
In Reference to Claim 12
Joseph as modified by Soignet teaches:
The system of claim 9, wherein the one or more logic modules including the instructions, upon execution by the one or more processors, perform additional operations including: recording, by the control logic, training data indicating metrics associated with performance of the first training program (Joseph: training metrics are stored in results 32b from the recorded session, the player training data comprising data regarding a number of the one or more balls delivered and trajectories of the one or more balls delivered, Fig. 10-13).  
In Reference to Claim 13
Joseph as modified by Soignet teaches:
The system of claim 12, wherein the training data includes a number of the one or more balls delivered and a trajectory of each of the one or more balls delivered (Joseph: training metrics are stored in results 32b from the recorded session, the player training data comprising data regarding the number of the one or more balls delivered and trajectories of the one or more balls delivered, Fig. 10-13).   
In Reference to Claim 15
Joseph as modified by Soignet teaches:
The system of claim 9, wherein the one or more logic modules including the instructions, upon execution by the one or more processors, perform additional operations including: receiving, by the control logic, verification data verifying throwing of one or more balls in accordance with the first training program (Joseph: the control logic verifies each ball is thrown and each thrown ball trajectory is also tracked and recorded, Fig. 10-13).  
In Reference to Claim 16
Joseph as modified by Soignet teaches:
The system of claim 9, wherein the ball-throwing instructions, that upon execution, instruct the ball-throwing machine on one or more of a speed, a trajectory or a direction at which the ball is to be thrown (Joseph: the machine can calculate and determine the appropriate speed and direction to throw to the player during use, Fig. 11-12b). 
In Reference to Claim 17
Joseph teaches:
A non-transitory, computer-readable storage medium having stored thereon instructions that, when executed by a processing device (interactive training system 10 with a ball throwing machine 20 executed by a processing device with instructions on storage means, Fig. 1-87), cause performance of operations including: 
receiving, by control logic operating on a server device, data pertaining to selection of a first training program (a user selects a challenge routine/training program 32a to be executed by the thrower 20 via controller 32, Fig. 1, 3a-d, 10, where any first or second user may access and operate the first and second system by the computer and/or personal devices and servers (202/204/206, Fig. 10, [0291]), where the programs and even specific passes within a program may be selected and executed on secondary computers and/or devices (and second throwing machines) linked by the internet communicating with one another which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559])); 
transmitting, on a by the control logic operating on the server device to a media player, media instructions to cause activation of the media player (pressing the start button 70 executes the selected training program) configured to display visual data corresponding to the first training program (Fig. 1, 3-4, 10 controller transmits to the displays 40/42/45 to display training program information while scoreboard 45 displays the user’s information as communicated with the computer and servers, where the programs and even specific passes within a program and visual information on the display may be transmitted to cause activation of each ball-thrower on the system network linked by the internet communicating with one to execute specific throws which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559]); and 
transmitting, by the control logic operating on the server device to a ball-throwing machine, ball-throwing instructions to cause activation of the ball-throwing machine configured to impart motion to one or more balls in accordance with the first training program (controller 32 with microprocessor 910 controls the throwing device, transmitting and activating the selected training program (ex. challenge routine 32a) which may be selected and communicated with a second remote device/server and may communicate with a computer or personal device via a server(s), (Fig. 10) causes machine 20 to eject balls 12 via wheels 26 according to the set of drill instructions selected, generally control logic for use shown in Fig. 20-29, where the programs and even specific passes within a program may be transmitted to cause activation of each ball-thrower on the system network linked by the internet communicating with one to execute specific throws which requires both the transmitting and receiving to be performed by the server devices the machines and computers operate on [0559]))), and wherein the ball-throwing machine is encompassed in a first housing and the media player is encompassed in a second housing that is distinct from the first housing (media display 45 is a separate housing from the ball throwing machine housing 20 with front display 40/42).  
Joseph fails to teach:
The media player being distinctly linked to the computer device and not the ball throwing device, making it a separately connected and distinct system and displaying detailed visual data corresponding to the training program.
Further, Soignet teaches:
A similar training and ball projecting and tracking system wherein a media player in a secondary distinct housing operates by communicating with a computer (Fig. 6, 7C) to provide visual reference to the user and provide an ideal trajectory/target path projected by a projecting system (vertical plane path 19, with optimal arc path 22 to the target by projectors 18/23, or further overhead lasers 26 scan an acceptable vertical pathway, profile lasers 28 provide lower and upper minimum and maximum angles of release trajectories to the target) to the user while performing a task (shooting) (Fig. 6-7C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Joseph to have substituted and/or added a server connected distinct secondary media system (such as a projecting system) to the user display that communicates with the ball launcher and entire training system network in order to further allow the user to have an optimal path for a successful execution of the training activity to provide positive visual goals which would help improve a user’s ability in addition to the tracking ability of Joseph making the training experience more complete and helpful to the user as taught by Soignet (Col. 1 lines 14-27).
In Reference to Claim 18
Joseph as modified by Soignet teaches:
The storage medium of claim 17, wherein the instructions, when executed by the processing device, cause performance of further operations including: recording an indication of the first training program in a player profile (Joseph: the play is monitored during execution of the training program and the efficiency is calculated (results 32b), where the results of the program are stored in a player profile (first user stored on computer or storage 202, Fig. 10) which may be printed (46) and/or stored on an electronic storage device 44 or exported to a computer/server (120 Fig. 3d, 202/206, Fig. 10), Fig. 10 shows the electronic components in communication while other figures show the numerous logic sequences, ex. Fig. 20-29).  
In Reference to Claim 19
Joseph as modified by Soignet teaches:
The storage medium of claim 17, wherein the instructions, when executed by the processing device, cause performance of further operations including: recording, by the control logic, training data indicating metrics associated with performance of the first training program (Joseph: training metrics are stored in results 32b from the recorded session, the player training data comprising data regarding a number of the one or more balls delivered and trajectories of the one or more balls delivered, Fig. 10-13).  
In Reference to Claim 20
Joseph as modified by Soignet teaches:
The storage medium of claim 19, wherein the training data includes a number of the one or more balls delivered and a trajectory of each of the one or more balls delivered (Joseph: training metrics are stored in results 32b from the recorded session, the player training data comprising data regarding a number of the one or more balls delivered and trajectories of the one or more balls delivered, Fig. 10-13).  
In Reference to Claim 21
Joseph as modified by Soignet teaches:
The storage medium of claim 17, wherein the instructions, when executed by the processing device, cause performance of further operations including: receiving performance metrics corresponding to performance of the first training program, responsive to the performance metrics, determining a second training program, and transmitting, to the ball-throwing machine, second ball-throwing instructions, the second instructions, when executed, configured to cause the ball-throwing machine to deliver a second set of balls according to a second training program (Joseph: the logic circuit is the same as discussed above to receive metrics, record the metrics, analyze the metrics, and allow a coach or user to select a second of any other drill to be executed by the machine of the numerous preprogrammed drills 278 may be selected or the same drill from another spot 41 may be selected, or a challenge drill with a minimum amount of shots made may be selected 74 (including a challenge requiring one more than previous for example), where the first training drill and results are recorded in the player profile, Fig. 1-29, [0279], [0288]-[0290], [0496]).  
In Reference to Claim 22
Joseph as modified by Soignet teaches:
The storage medium of claim 21, wherein the second training program is an adjustment to the first training program based on the performance metrics and at least one characteristic from a group including an age of a player, a gender of the player, the player’s position of the position, an experience level of the player, or past training data of the player (Joseph: each drill may be based off the results of the past training data of any user, the experience level (past recorded success), position (different shooting locations or combinations of locations), where the user’s age and gender are entered and known to the selector of the drill to be executed, [0279], [0288]-[0290], [0496]).  
Claims 14 and 26-27 are rejected under 35 U.S.C. 103a as being unpatentable over Joseph and Soignet as applied to claim 9/1 above and further in view of Hermandorfer US Pub. No. 2017/0304705.
In Reference to Claim 14
Joseph as modified by Soignet teaches:
The system of claim 9, further comprising: one or more secondary logic modules stored on a secondary non-transitory storage medium, the one or more secondary logic modules being configured, upon execution by one or more secondary processors, to perform dynamic image tracking on a first ball of the one or more balls in motion based at least in part on received visual data captured by one or more devices, wherein the dynamic image tracking includes processing the received visual data to segment the first ball and a human (Doppler system 800, photo sensor 33, proximity sensor PS, etc. dynamically monitor and track the motion of the ball launched to the user as well as the balls trajectory from the user towards the unit, Fig. 11-29)).
Joseph fails to teach:
The dynamic image being captured by cameras.
Further, Hermandorfer teaches:
A similar ball delivery and tracking system wherein the ball is dynamically captured by any known means such as Doppler radar or video cameras ([0098], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Joseph to have substituted or added cameras to aid in the dynamic image capture of the ball during play in order to improve the capture data or have additional visual capture data to allow the user to replay the image and as both Doppler systems and video cameras are well-known and commonly used equivalents in the art to dynamically capture ball movement during play as taught by Hermandorfer ([0098], [0100]).
In Reference to Claim 26 
Joseph as modified by Soignet teaches:
The method of claim 1, further comprising: determining an accuracy of a trajectory of a first ball of the one or more balls based on dynamic image tracking of the first ball based on data captured by a plurality of sensors (Joseph: Doppler system 800, photo sensor 33, proximity sensor PS, etc. dynamically monitor and track the motion of the ball launched to the user as well as the balls trajectory from the user towards the unit, Fig. 11-29)).
Joseph fails to teach:
The dynamic image being captured by cameras.
Further, Hermandorfer teaches:
A similar ball delivery and tracking system wherein the ball is dynamically captured by any known means such as Doppler radar or video cameras ([0098], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Joseph to have substituted or added cameras to aid in the dynamic image capture of the ball during play in order to improve the capture data or have additional visual capture data to allow the user to replay the image and as both Doppler systems and video cameras are well-known and commonly used equivalents in the art to dynamically capture ball movement during play as taught by Hermandorfer ([0098], [0100]).
In Reference to Claim 27
Joseph as modified by Soignet teaches:
The method of claim 26, wherein the trajectory corresponds to a shot from a player receiving the first ball from the ball-throwing machine (the projected trajectory of Soignet as modified into Joseph where Joseph tracks the position of the player receiving the ball and matched the appropriate trajectory to the player’s position), and wherein the accuracy of the trajectory of the first ball is indicative as to whether the shot corresponds to a goal in accordance with the first training program (the optimal trajectory (Soignet) is produced and indicative of a goal (target made shot) and the accuracy of the actual shot attempted by the player is recorded in accordance with the selected program)).   
Response to Arguments
Applicant's arguments filed 3/8/2021, have been fully considered but they are not fully persuasive.  In regards to Applicant’s arguments that Joseph fails to teach the thrower, computer, and media players not receiving and transmitting the instructions and control logic by operating (receiving and transmitting instructions) using a server device, this is not found fully persuasive.  The first embodiment (Fig. 1) of Joseph as previously discussed and used in the rejections generally teaches a self-contained unit which can communicate with a remote computer device and server for communicating the play data between the devices, however, the second embodiment (Fig. 10) teaches a more complicated and relevant version to the claims.  This broader embodiment teaches numerous different interactive means between numerous throwing machines, computers, and other personal devices, all linked and capable of communication between each other.  The rejections have been updated to reflect this newer more detailed interpretation.  
However, upon further consideration, a new ground(s) of rejection is made in view of Joseph and Soignet to more closely teach the intended invention and more fully address the amended and newly presented claims.  The examiner contacted the Applicant’s representative to discuss a number of new relevant prior art references that teach the connected media player as discussed in an interview on 5/14/2021.  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Andrews 5,911,214 and Cucjen 2006/0118096 teach similar throwing machines with a processor to execute training programs, DeCarlo 9,782,648 teaches a similar athletic training and data collection system, and Pierotti 2017/0340943 teaches a similar launching machine and tracking system.  Further, there are a number of newly presented prior art that more closely teach the interactive projection features of the media player that may be used in conjunction with a connected ball throwing machine (2017/0304705, 5,882,204, 2010/0148445, 10,360,685, 10,653,936).
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711